--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10(b)
Form of




NON-QUALIFIED STOCK OPTION AGREEMENT


under the


NEXTERA ENERGY, INC. 2011 LONG TERM INCENTIVE PLAN


This Non-Qualified Stock Option Agreement (“Agreement”), between NextEra Energy,
Inc. (hereinafter called the “Company”) and the grantee identified on Schedule 1
attached hereto (the “Grantee”) is dated ______ ___, 20___.  All capitalized
terms used in this Agreement which are not defined herein shall have the
meanings ascribed to such terms in the NextEra Energy, Inc. 2011 Long Term
Incentive Plan, as amended from time to time (the “Plan”).


1.           Grant of Option.  In accordance with and subject to the terms and
conditions of (a) the Plan, and (b) this Agreement, the Company hereby grants to
the Grantee a non-qualified stock option (the “Option”) to purchase the number
of shares of Stock set forth in Schedule 1 attached hereto ("Schedule 1"), at
the Option Price per share set forth in Schedule 1.


2.           Acceptance by Grantee.  The exercise of the Option or any portion
thereof is conditioned upon acceptance by the Grantee of the terms and
conditions of this Agreement, as evidenced by the Grantee's execution of
Schedule 1 and the delivery of an executed copy of Schedule 1 to the Company.


3.           Vesting of Option.  Subject to the terms and provisions hereof,
including section 5 hereof, and the Plan, the Option shall vest and the Grantee
may exercise the Option in accordance with the vesting schedule set forth in
Schedule 1 (the “Vesting Schedule”).


Notwithstanding the foregoing or any other provision of this Agreement or the
Plan, if (i) the Grantee is a party to an Executive Retention Employment
Agreement with the Company (as amended from time to time, “Retention Agreement”)
and has not waived his or her rights, either entirely or in pertinent part,
under the Retention Agreement, and (ii) the Effective Date (as defined in the
Retention Agreement) has occurred and the Employment Period (as defined in the
Retention Agreement) has commenced and has not terminated pursuant to section
3(b) of the Retention Agreement,  then, so long as the Grantee is providing
Service, the then-unvested portion of the Option shall vest upon a Change of
Control (as defined in the Retention Agreement ), instead of in accordance with
the vesting schedule set forth in Schedule 1.


Notwithstanding the foregoing or any other provision of this Agreement or the
Plan, if (i) the Grantee is not a party to a Retention Agreement with the
Company, upon the occurrence of a Change in Control (as defined, as of the date
hereof, in the Plan for all purposes of this Agreement) then, so long as the
Grantee is still providing Service on the date of such occurrence, the
then-unvested portion of the Option shall vest upon such Change in Control,
instead of in accordance with the vesting schedule set forth in Schedule 1, and
(ii) the Grantee’s Service is terminated other than for Cause during the
24-month period following a Change in Control, the portion of the Option that
remains outstanding on the date of such termination may thereafter be exercised
by the Grantee until the earlier of the second anniversary of the date of such
termination or the expiration of the term of the Option.


If, as a result of a Change in Control, the shares of Stock are exchanged for or
converted into a different form of equity security and/or the right to receive
other property (including cash), the Option may be exercised, to the maximum
extent practicable, in the same form.


4.           Expiration of Option.  The Option shall expire on the date set
forth in Schedule 1 (the “Expiration Date”), unless terminated earlier as set
forth in section 5 hereof, and may not be exercised after the earlier of (i) the
Expiration Date and (ii) the earlier termination date established in accordance
with section 5 hereof.


5.           Termination of Service.  Except as otherwise set forth herein, with
respect to any portion of the Option, the Grantee must remain in continuous
Service (including to any successors to the Company or an Affiliate) from the
effective date of this Agreement through the relevant vesting date for such
portion of the Option as set forth in (or determined in accordance with)
Schedule 1 hereof in order for such portion of the Option to vest.  Except as
otherwise set forth (a) herein, (b) in the Plan in connection with a Change in
Control if the Grantee is not a party to a Retention Agreement, (c) in a
Retention Agreement to which the Grantee is a party in connection with a Change
of Control (as defined in such Retention Agreement), or [for Mr. Hay only] (d)
in the Employment Letter (as hereinafter defined), in the event that the
Grantee’s Service (including to any successors to the Company or an Affiliate)
terminates for any reason prior to vesting of any portion of the Option, the
Grantee’s rights hereunder shall be determined as follows:


 
(a)
If the Grantee’s termination of Service is due to resignation, discharge or
retirement prior to age 65 not meeting the condition set forth in section 5(c)
hereof, all rights to exercise the Option (or any portion thereof) which is not
then vested shall be immediately forfeited, and all rights to exercise the
vested portion of the Option shall expire on [for executive officers with
Retention Agreements] the Expiration Date [for other executive officers] the
earlier to occur of (i) the Expiration Date and (ii) sixty (60) days after the
date of termination of Service.



 
(b)
If the Grantee’s termination of Service is due to (1) Disability, (2) death or
(3) retirement on or after age 65 not meeting the condition set forth in
section 5(c) hereof, a pro rata share of the then-unvested portion of the Option
(determined as follows: (A) with respect to any unvested portion of the Option
which vests on the First Vest Date (as defined in Schedule 1 hereto), the
product of (x) the quotient (which shall not exceed 1.0) of (a) the total number
of full days of the Grantee’s Service completed from the Grant Date of the
Option through termination of Service divided by (b) 365, multiplied by (y) such
unvested portion of the Option, and rounded to the nearest share of Stock; (B)
with respect to any unvested portion of the Option which vests on the Second
Vest Date (as defined in Schedule 1 hereto), the product of (x) the quotient
(which shall not exceed 1.0) of (a) the total number of full days of the
Grantee’s Service completed from the Grant Date of the Option through
termination of Service divided by (b) 730, multiplied by (y) such unvested
portion of the Option, and rounded to the nearest share of Stock; and (C) with
respect to any unvested portion of the Option which vests on the Third Vest Date
(as defined in Schedule 1 hereto), the product of (x) the quotient (which shall
not exceed 1.0) of (a) the total number of full days of the Grantee’s Service
completed from the Grant Date of the Option through termination of Service
divided by (b) 1,095, multiplied by (y) such unvested portion of the Option, and
rounded to the nearest share of Stock) shall vest on the date of termination,
based upon the number of completed days of service during the vesting period,
and the vested portion of the Option shall be exercisable until [for executive
officers with Retention Agreements] the Expiration Date [for other executive
officers] the earlier to occur of (i) the Expiration Date and (ii) one (1) year
after the date of termination of Service.  For purposes of this section 5(b),
0.5 of a share of Stock shall be rounded up to the nearest share.  The portion
of the Option which does not so vest shall be forfeited effective on the date of
termination of Service.



 
(c)
If the Grantee’s termination of Service is due to retirement on or after age 50,
and if, but only if, such retirement is evidenced by a writing which
specifically acknowledges that this provision shall apply to such retirement and
is executed by the Company’s chief executive officer (or, if the Grantee is an
executive officer, by a member of the Committee or the chief executive officer
at the direction of the Committee, other than with respect to himself), the
then-unvested portion of the Option shall vest on the date of termination and
the then-unexercised portion of the Option shall be exercisable until [for
executive officers with Retention Agreements] the Expiration Date [for other
executive officers] the earlier to occur of (i) the Expiration Date and (ii) one
(1) year after the date of termination of Service.



 
(d)
If a Grantee's Service is terminated for any reason other than as set forth in
sections 5(a), (b) and (c) hereof, or if an ambiguity exists as to the
interpretation of those sections, the Committee shall determine whether the
Grantee's then-unvested Option shall be forfeited or whether the Grantee shall
be entitled to full vesting or to pro rata vesting based upon completed [days]
of Service during the vesting period, and shall also determine the period during
which the Grantee may exercise any vested portion of the Option.



[the following applies only to Mr. Hay] Notwithstanding the foregoing, if the
Employment Period (as defined in the Retention Agreement) is not then in effect,
and the Grantee terminates Service for Good Reason (as defined in the Grantee’s
Amended and Restated Employment Letter with the Company (such Amended and
Restated Employment Letter, as amended from time to time, the “Employment
Letter”) or the Company terminates the Grantee’s Service without Cause (as
defined in the Employment Letter), then the Grantee shall continue to vest in
any theretofore unvested portion of the Option on the Vesting Schedule until the
date which is two (2) years after the date on which the Grantee’s Service is
terminated, and the vested portion of the Option may be exercised until the
Expiration Date.  The portion of the Option which is scheduled to vest after the
date which is two (2) years after the date on which the Grantee’s Service is
terminated shall be forfeited effective on the date on which the Grantee’s
Service is terminated.


6.           Procedure for Exercise.  Subject to this Agreement and the Plan,
the Option may be exercised in whole or in part by the transmittal of a written
notice to the Company at its principal place of business.  Such notice shall
specify the number of shares of Stock which the Grantee elects to purchase,
shall be signed by the Grantee and shall be accompanied by payment of the Option
Price for the shares of Stock which the Grantee elects to purchase.  Except as
otherwise provided by the Committee before the Option is exercised, such payment
may be made in whole or in part (i) in cash or cash equivalents acceptable to
the Company in the amount of the Option Price plus applicable tax withholding;
(ii) by the tender or attestation to the Company of shares of Stock owned by the
Grantee which, if acquired from the Company, have been owned for at least six
months and acceptable to the Committee having an aggregate Fair Market Value
(valued on the date of exercise) that is equal to the amount of cash that would
otherwise be required for payment; or (iii) by authorizing a Company-approved
third party to remit to the Company a sufficient portion of the sale proceeds to
pay the entire Option Price and any tax withholding from such exercise.  The
Option shall not be exercisable if and to the extent the Company determines that
such exercise would violate any provision of Applicable Laws, including
applicable state or federal securities laws or the rules of any Stock Exchange
on which the Stock is listed. If any Applicable Laws require the Company to take
any action with respect to the shares of Stock specified in the written notice
of exercise, or if any action remains to be taken under the Articles of
Incorporation or Bylaws of the Company, as in effect at the time, to effect due
issuance of such shares, then the Company shall take such action and the day for
delivery of such shares shall be extended for the period necessary to take such
action.  No Grantee shall have any of the rights of a shareholder of the Company
under the Option unless and until shares of Stock are fully paid and duly issued
upon exercise of the Option.


7.           Non-Transferability of Stock Options.  The Option granted hereunder
to the Grantee shall not be assignable or transferable by the Grantee otherwise
than by will or the laws of descent and distribution, and such Option shall be
exercisable, during the lifetime of the Grantee, only by the Grantee (or, in the
event of the Grantee's legal incapacity or incompetency, the Grantee's guardian
or legal representative).


8.           Effect Upon Employment.  This Agreement is not to be construed as
giving any right to the Grantee for continuous employment by the Company or a
Subsidiary or other Affiliate.  The Company and its Subsidiaries and other
Affiliates retain the right to terminate the Grantee at will and with or without
cause at any time (subject to any rights the Grantee may have under the
Grantee’s Retention Agreement [for Mr. Hay only] and the Grantee’s Employment
Letter).


9.              Protective Covenants. In consideration of the Option granted
under this Agreement, the Grantee covenants and agrees as follows (the
“Protective Covenants”):
 
(a)  
During the Grantee's Service with the Company, and for a two-year period
following the termination of the Grantee's Service with the Company, the Grantee
agrees not to (i) compete or attempt to compete for, or act as a broker or
otherwise participate in, any projects in which the Company has at any time done
any work or undertaken any development efforts, or (ii) directly or indirectly
solicit any of the Company’s customers, vendors, contractors, agents, or any
other parties with which the Company has an existing or prospective business
relationship, for the benefit of the Grantee or for the benefit of any third
party, nor shall the Grantee accept consideration or negotiate or enter into
agreements with such parties for the benefit of the Grantee or any third party.

 
(b)  
During the Grantee's Service with the Company and for a two-year period
following the termination of the Grantee's Service with the Company, the Grantee
shall not, directly or indirectly, on behalf of the Grantee or for any other
business, person or entity, entice, induce or solicit or attempt to entice,
induce or solicit any employee of the Company or its Subsidiaries or other
Affiliates to leave the Company's employ (or the employ of such Subsidiary or
other Affiliate) or to hire or to cause any employee of the Company to become
employed for any reason whatsoever.

 
(c)  
The Grantee shall not, at any time or in any way, disparage the Company or its
current or former officers, directors, and employees, orally or in writing, or
make any statements that may be derogatory or detrimental to the Company’s good
name or business reputation.

 
(d)  
The Grantee acknowledges that the Company would not have an adequate remedy at
law for monetary damages if the Grantee breaches these Protective
Covenants.  Therefore, in addition to all remedies to which the Company may be
entitled for a breach or threatened breach of these Protective Covenants,
including but not limited to monetary damages, the Company shall be entitled to
specific enforcement of these Protective Covenants and to injunctive or other
equitable relief as a remedy for a breach or threatened breach.  In addition,
upon any breach of these Protective Covenants or any separate confidentiality
agreement or confidentiality provisions between the Company and the Grantee, all
the Grantee’s rights to exercise the Option as to theretofore unvested shares
under this Agreement shall be forfeited.

 
(e)  
For purposes of this section 9, the term “Company” shall include all
Subsidiaries and other Affiliates of the Company (such Subsidiaries and other
Affiliates being hereinafter referred to as the “NextEra Entities”). The Company
and the Grantee agree that each of the NextEra Entities is an intended
third-party beneficiary of this section 9, and further agree that each of the
NextEra Entities is entitled to enforce the provisions of this section 9 in
accordance with its terms.

 
(f)  
Notwithstanding anything to the contrary contained in this Agreement, the terms
of these Protective Covenants shall survive the termination of this Agreement
and shall remain in effect.

 
10.           Successorsand Assigns. This Agreement shall inure to the benefit
of and shall be binding upon the Company and the Grantee and their respective
heirs, successors and assigns.
 
11.           Adjustments.  If the number of outstanding shares of Stock is
increased or decreased or the shares of Stock are changed into or exchanged for
a different number of shares or kind of capital stock or other securities of the
Company on account of any recapitalization, reclassification, stock split,
reverse stock split, spin-off, combination of stock, exchange of stock, stock
dividend or other distribution payable in capital stock, or other increase or
decrease in shares of Stock effected without receipt of consideration by the
Company, then the number of shares granted under this Option and the Option
Price shall be adjusted proportionately.  No adjustment shall be made in
connection with the payment by the Company of any cash dividend on its Stock or
in connection with the issuance by the Company of any warrants, rights, or
options to acquire additional shares of Stock or of securities convertible into
Stock.


12.           Governing Law/Jurisdiction/Waiver of Jury Trial.  This Agreement
shall be construed and interpreted in accordance with the laws of the State of
Florida, without regard to its conflict of laws principles.  All suits, actions,
and proceedings relating to this Agreement or the Plan shall be brought only in
the courts of the State of Florida located in Palm Beach County or in the United
States District Court for the Southern District of Florida in West Palm Beach,
Florida.  The Company and the Grantee hereby consent to the personal
jurisdiction of the courts described in this section 12 for the purpose of all
suits, actions, and proceedings relating to the Agreement or the Plan.  The
Company and the Grantee each waive all objections to venue and to all claims
that a court chosen in accordance with this section 12 is improper based on a
venue or a forum non conveniens claim.


TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT WHICH ANY PARTY MAY HAVE TO TRIAL
BY JURY IN RESPECT OF ANY PROCEEDING, LITIGATION OR COUNTERCLAIM BASED ON, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT.


13.           Incorporation of Plan's Terms; Other Governing Provisions.  This
Agreement is made under and subject to the provisions of the Plan, and all the
provisions of the Plan are also provisions of this Agreement, provided, however,
(a) if there is a difference or conflict between the provisions of this
Agreement and the mandatory provisions of the Plan, such mandatory provisions of
the Plan shall govern, (b) if there is a difference or conflict between the
provisions of this Agreement and the non-mandatory provisions of the Plan, the
provisions of this Agreement shall govern, and (c) if there is a difference or
conflict between the provisions of this Agreement and/or a provision of the Plan
with a provision of a Retention Agreement or the Employment Letter, as
applicable, such provision of such Retention Agreement or the Employment Letter,
as the case  may be, shall govern.  Any Retention Agreement and the Employment
Letter, as applicable, each constitute “another agreement with the Grantee”
within the meaning of the Plan (including without limitation sections 17.3 and
17.4 thereof).  The Company and Committee retain all authority and powers
granted by the Plan and not expressly limited by this Agreement.  The Grantee
acknowledges that he or she may not and shall not rely on any statement of
account or other communication or document issued in connection with the Plan
other than the Plan, this Agreement, and any document signed by an authorized
representative of the Company that is designated as an amendment of the Plan or
this Agreement.


14.           Interpretation.  The Committee shall have the authority to
interpret and construe all provisions of this Agreement, and any such
interpretation or construction, and any other determination contemplated to be
made under the Plan or this Agreement, by the Committee shall be final, binding
and conclusive, absent manifest error.


15. Amendment.  This Agreement may be amended, in whole or in part and in any
manner not inconsistent with the provisions of the Plan, at any time and from
time to time, by written agreement between the Company and the Grantee.


16.           Data Privacy.  By entering into this Agreement, the Grantee:  (i)
authorizes the Company or any of the NextEra Entities, and any agent of the
Company or any of the NextEra Entities administering the Plan or providing Plan
recordkeeping services, to disclose to the Company or any of the NextEra
Entities such information and data as the Company or any such NextEra Entities
shall reasonably request in order to facilitate the administration of this
Agreement; and (ii) authorizes the Company or any of the NextEra Entities to
store and transmit such information in electronic form, provided such
information is appropriately safeguarded in accordance with Company policy.


By signing this Agreement, the Grantee accepts and agrees to all of the
foregoing terms and provisions and to all the terms and provisions of the Plan
incorporated herein by reference and confirms that the Grantee has received a
copy of the Plan.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed as of
the Grant Date set forth in Schedule 1.



 
NEXTERA ENERGY, INC.
 
 
 
By:
 






 
 

--------------------------------------------------------------------------------

 

Schedule 1
 
Non-Qualified Stock Option Agreement
   
Name of Grantee:
     
Grant Date:
     
Number of Shares:
_______ shares of Stock
   
Option Price Per Share:
$______
   
Expiration Date:
________ (subject to earlier termination in accordance with the attached
Agreement)
   
Vesting Schedule:
The shares of Stock subject to this Option shall vest according to the following
schedule:
 
______ shares on ______, 20___ (“First Vest Date”),
______ shares on ______, 20___ (“Second Vest Date”) and
______ shares on ______, 20___ (“Third Vest Date”)
 
subject to the terms and conditions set forth in the Agreement of which this
Schedule is a part, including without limitation the terms and conditions
related to vesting upon the occurrence of a Change in Control and forfeiture
under certain circumstances.
   
            The undersigned agrees to the terms and conditions of the
Non-Qualified Stock Option Agreement of which this Schedule 1 is a part.






 
Date Accepted:
   
By:
 



